                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DSS TECHNOLOGY MANAGEMENT,                         Case No. 14-cv-05330-HSG
                                         INC.,
                                   8                                                        ORDER ON ADMINISTRATIVE
                                                        Plaintiff,                          MOTIONS TO SEAL
                                   9
                                                 v.                                         Re: Dkt. Nos. 222, 235, 243, 257, 261, 262,
                                  10
                                                                                            267, 269, 275, 303, 311, 313, 319, 321, 323,
                                         APPLE, INC.,
                                  11                                                        325, 327, 333, 358, 360, 362, 365, 366, 403,
                                                        Defendant.                          405
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the parties’ administrative motions to file under seal portions

                                  14   of documents in connection with the parties’ motions for (partial) summary judgment, Daubert

                                  15   motions, and motions in limine as well as Apple’s motion for leave to file an amended answer.

                                  16   (twenty-five sealing motions in total). The Court GRANTS the motions to file under seal.

                                  17     I.   LEGAL STANDARD

                                  18          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  20   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  21   common law right ‘to inspect and copy public records and documents, including judicial records

                                  22   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  23   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  24   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in

                                  27   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  28   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                   1   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   2   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   3   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   4   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   5   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   6   without more, compel the court to seal its records.” Id.

                                   7          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   8   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   9   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  10   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  11   5(b). Courts have found that “confidential business information” in the form of “license

                                  12   agreements, financial terms, details of confidential licensing negotiations, and business strategies”
Northern District of California
 United States District Court




                                  13   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  14   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  15   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  16   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  17   June 30, 2015).

                                  18          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  19   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  20   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  21   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  22   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  23   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  24   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  25   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  26    II.   DISCUSSION

                                  27          Because the parties seek to seal portions and documents which pertain to summary

                                  28   judgment motions, the Court applies the compelling reasons standard. The Court will apply the
                                                                                          2
                                   1   lower good cause standard for documents related to the Daubert motions, motions in limine, and

                                   2   Apple’s motion for leave to file an amended answer.

                                   3          The parties have satisfied the standards for sealing because the unredacted information

                                   4   contains confidential business and proprietary information relating to the operations of the parties.

                                   5   See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D.

                                   6   Cal. Dec. 10, 2012); see also Agency Solutions.Com, LLC v. TriZetto Group, Inc., 819 F. Supp. 2d

                                   7   1001, 1017 (E.D. Cal. 2011); Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014

                                   8   WL 6901744 (N.D. Cal. Dec. 8, 2014). The parties filed supporting declarations representing that

                                   9   the identified portions of the unredacted versions of motions and exhibits contain information

                                  10   disclosing confidential business information of third parties, licensing information, financial

                                  11   information, and non-public technical descriptions of their and third-party products. See, e.g.,

                                  12   Dkt. Nos. 289, 290, 291, 292, 293, 294, 300, 345, 349, 355, 356, 389, 390.
Northern District of California
 United States District Court




                                  13          The Court did not rely on any of the documents that are the subject of the parties’

                                  14   administrative motions to seal. The parties stipulated to an entry of final judgment of

                                  15   noninfringement, which the Court granted. See Dkt. No. 446, 447. Thus, these documents are

                                  16   unrelated to the public’s understanding of the judicial proceedings in this case, and the public’s

                                  17   interest in disclosure of these documents is minimal given that the Court will not rule on the

                                  18   motions. See In re iPhone Application Litig., No. 11-MD-02250-LHK, 2013 WL 12335013, at *2

                                  19   (N.D. Cal. Nov. 25, 2013) (“The public’s interest in accessing these documents is even further

                                  20   diminished in light of the fact that the Court will not have occasion to rule on Plaintiffs’ Motion

                                  21   for Class Certification.”). Accordingly, because the documents divulge proprietary and

                                  22   confidential information unrelated to the public’s understanding of the judicial proceedings in this

                                  23   action, the Court finds that there are compelling reasons to file the documents under seal. See

                                  24   Economus v. City & Cty. of San Francisco, No. 18-CV-01071-HSG, 2019 WL 1483804, at *9

                                  25   (N.D. Cal. Apr. 3, 2019) (finding compelling reason to seal because the sealing request divulges

                                  26   sensitive information no longer related to the case); In re iPhone, 2013 WL 12335013 (same); Doe

                                  27   v. City of San Diego, No. 12-CV-689-MMA-DHB, 2014 WL 1921742, at *4 (S.D. Cal. May 14,

                                  28   2014) (exhibit’s disclosure of personal information and irrelevance to the matter are compelling
                                                                                         3
                                   1   reasons to seal the exhibit).

                                   2   III.   CONCLUSION
                                   3          The Court GRANTS the parties’ administrative motions to file under seal. Pursuant to

                                   4   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motions are

                                   5   granted will remain under seal.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: 2/26/2020

                                   9                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
